Citation Nr: 1607563	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-23 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the wrist associated with an old healed fracture of the right fifth metacarpal (hereinafter a wrist disability).

2. Entitlement to a compensable evaluation of an old healed fracture of the right fifth metacarpal with degenerative change (hereinafter a hand disability).

3. Entitlement to service connection for cancer, to include mesothelioma and symptoms of weight loss and fatigue

4. Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1961 to January 1965.  The Appellant is his surviving spouse and was accepted as a substitute in this matter to complete the processing of the deceased Veteran's claims.  See November 2013 letter from the agency of original jurisdiction (AOJ).

This matter comes before the Board of Veterans' Appeals (Board) following rating decisions in July 2013 and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In the July 2013 rating decision, the RO denied, in part, the Veteran's claims for an evaluation in excess of 10 percent for a wrist disability; a compensable evaluation for a hand disability; and service connection for cancer, to include mesothelioma and symptoms of weight loss and fatigue.  The Veteran timely filed an appeal to the claims, but, unfortunately, passed away of metastatic pancreatic cancer during the pendency of the appeal.

In the March 2014 rating decision, the RO denied the Appellant's claim for service connection for the cause of the Veteran's death.  The Appellant's representative filed a Form 646 in November 2014, which will be accepted as a timely substantive appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his August 2013 VA Form 9, the Veteran asked for a live videoconference hearing for his claims for an evaluation in excess of 10 percent for a wrist disability; a compensable evaluation for a hand disability; and service connection for cancer, to include mesothelioma and symptoms of weight loss and fatigue.  After his wife was substituted to complete the processing of his claims, the RO failed to inform the Appellant of the Veteran's videoconference hearing request and inquire if she wished to pursue a hearing.  Nevertheless, the Appellant, through her representative, requested a live videoconference hearing in November 2014 in the VA Form 646 for her claim of service connection for the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a videoconference hearing for the claims for entitlement to an evaluation in excess of 10 percent for a wrist disability; a compensable evaluation for a hand disability; service connection for cancer, to include mesothelioma and symptoms of weight loss and fatigue; and service connection for the cause of the Veteran's death before a Veterans Law Judge, and notify her and her representative of the date, time, and location of the hearing.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




